DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 01/20/2022 has been entered. Claims 1 and 6 have been amended. No claim has been canceled in this amendment. No New Claim has been added in this amendment. Claims 1 and 3-6 are still pending in this application, with claim 1 being independent.

Response to Arguments
Applicant's arguments with respect to Claim Objections have been considered and are persuasive. Therefore, the Objections are withdrawn.

1.	Applicant's arguments filed on 01/20/2022 on page 05
of applicant's remark regarding Claim 1, the applicant

Examiner respectfully disagrees with Applicant's
arguments for the following reasons: Narsimha discloses that the UE or eNB determines whether the RA preamble is CFRA or a CBRA and the RA procedure is successful or not (Narsimha Para[0045,0048]). Narsimha further teaches that the eNB is able to decide the type of RA procedure can be used for the Scell attachment. Examiner here relies on the determination by the UE or eNB regarding the RA type and failure associated with it. The eNB reattempts the procedure which means that the RA procedure is started again (Narsimha Para[0054]). As the claim limitation has non selective option for RA procedure type and another attempt based on the result, Examiner relies on Narsimha for addressing determination of RA procedure type, it’s failure and reattempt which can be on the same carrier (Narsimha Fig.8). The applicant’s arguments have been fully considered but they are not persuasive.
The dependent claims 3-6 are rejected based upon same motivation and rationale used for claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over INGALE et al. (US 2016/0057800 Al, hereinafter referred to as “Ingale”) in view of Jeong et al. (US 2012/0294287 A1, hereinafter referred to as “Jeong”) and further in view of YAMADA et al. (US 2019/0124699 Al, hereinafter referred to as “Yamada”) and further in view of Narasimha et al. (US 2013/0083695 Al, hereinafter referred to as “Narasimha”).

Regarding claim 1, Ingale discloses a method and a user equipment (UE) (Ingale Fig.7 Ref:103 The UE) performing a random access to a network (Ingale Fig.1 Ref:100 The wireless network), the method comprising:
operating on a first carrier (Ingale Fig.7 Ref:101 Para[0126] The MeNB (i.e. first carrier) on which the UE has EPS bearer 1 (i.e. operating)); selecting the second carrier for performing a first random access procedure (Ingale Para[0061] The Scell replacement (i.e. second carrier selection) is due to the UE losing coverage or the control channel load (i.e. carrier load) for Scell is high. The random access procedure is performed for replacement SCell, see Para[0058]);
performing the first random access procedure on the second carrier (Ingale Fig.7 Ref:703 Para[0126-128] The UE sends preamble transmission (i.e. random access procedure) to the Scell/SeNB (i.e. second carrier)); performing the second random access procedure on the first carrier (Ingale Fig.4,7 Ref:407,706 Para[0092,0130] The UE performs steps to recover and communicates with the MeNB. The UE continues using EPS bearer 1), when the first random access procedure is the contention based random access procedure (Ingale Fig.7 Ref:103 Para[0126-0130] The UE performs the steps of recovery when the random access procedure to the SeNB (i.e. second carrier) fails and declares RLF. Para[0107-109] The UE performs contention based random access procedure).
Ingale does not explicitly disclose receiving system information regarding a second carrier; and performing the 
However, Jeong from the same field of invention discloses receiving system information regarding a second carrier (Jeong Para[0024] The handover command (i.e. system information) is received. The handover command includes cell ID information and radio channel information); and performing the second random access procedure on the second carrier (Jeong Fig:4 Ref:441 Para[0016,0017] The UE moves to a target cell (i.e. second carrier) from the source cell (i.e. first carrier) after handover command), when the first random access procedure is the contention free random access procedure (Jeong Para[0087,0090] The reserved PRACH resources are provided to the UE for contention free random access procedure. The UE sends a handover failure message to the target cell (i.e. second carrier) after random access failure. The UE searches for a suitable cell and perform connection reestablishment (i.e. remain) on the target cell, see Para[0091]).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person Ingale to have the feature of “receiving system information regarding a second carrier; and performing the second random access procedure on the second carrier, when the first random access procedure is the contention free random access procedure” as taught by Jeong. The suggestion/motivation would have been to provide efficient handover when multiple UL carriers are involved (Jeong Para[0022]).
Ingale in view of Jeong does not explicitly disclose wherein the first carrier is an anchor carrier if the UE is in RRC_IDLE state.
However, Yamada from the same field of invention discloses wherein the first carrier (Yamada Fig:6 Ref:602 Para[0090] The Anchor PRB (i.e. first carrier)) is an anchor carrier if the UE is in RRC_IDLE state (Yamada Fig:6 Para[0090] The UE stays on the anchor PRB after completing the random access procedure (i.e. idle state)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale and Jeong to have the feature of “wherein the first carrier is an Yamada. The suggestion/motivation would have been to enhance the efficient use of radio resources in carrier aggregation operation or dual connectivity (Yamada Para[0025]).
Ingale in view of Jeong and Yamada does not explicitly disclose determining whether the first random access procedure is a contention based random access procedure or a contention free random access procedure in order to differently determine whether a second random access procedure is to be performed on the first carrier or the second carrier, when the random access procedure on the second carrier is not successful.
However, Narasimha from the same field of invention discloses determining whether the first random access procedure is a contention based random access procedure or a contention free random access procedure (Narasimha Fig.8 Ref:811 Para[0050-51] The UE receives CFRA preambles (i.e. contention based random access) for Scell. The CBRA procedure is used in case of unavailability of dedicated preambles. The UE is able to determine the random access procedure used) in order to differently determine whether a (Narasimha Fig.8 Para[0050-51] The random access is reattempted on the Scell (i.e. second carrier) when CFRA is used), when the random access procedure on the second carrier is not successful (Narasimha Fig.7,8 Ref:741 Para[0048] The random access procedure on Scell (i.e. second carrier) fails).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale, Jeong and Yamada to have the feature of “determining whether the first random access procedure is a contention based random access procedure or a contention free random access procedure in order to differently determine whether a second random access procedure is to be performed on the first carrier or the second carrier, when the random access procedure on the second carrier is not successful” as taught by Narasimha. The suggestion/motivation would have been to provide a procedure to acquire Scell (i.e. second carrier) UL timing without monitoring control channel on the second carrier (Narasimha Para[0021]).


Regarding claim 3, Ingale in view of Jeong, Yamada and Narasimha discloses the method and the UE as explained above for Claim 1. Yamada further discloses wherein the anchor carrier is a carrier on which the UE receives a synchronization signal and a broadcast signal (Yamada Para[0044] The UE receives PSS,SSS and SIB from the NB-IoT carrier (i.e. first carrier) when in RRC_Idle).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale, Jeong and Narasimha to have the feature of “wherein the anchor carrier is a carrier on which the UE receives a synchronization signal and a broadcast signal” as taught by Yamada. The suggestion/motivation would have been to enhance the efficient use of radio resources in carrier aggregation operation or dual connectivity (Yamada Para[0025]).
Regarding claim 4, Ingale in view of Jeong, Yamada and Narasimha discloses the method and the UE as explained above for Claim 1. Yamada further discloses wherein the first random access procedure is permitted on a non-anchor (Yamada Para[0047] The UE performs random access procedure on the non-anchor carrier).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale, Jeong and Narasimha to have the feature of “wherein the first random access procedure is permitted on a non-anchor carrier” as taught by Yamada. The suggestion/motivation would have been to enhance the efficient use of radio resources in carrier aggregation operation or dual connectivity (Yamada Para[0025]).
Regarding claim 5, Ingale in view of Jeong, Yamada and Narasimha discloses the method and the UE as explained above for Claim 1. Yamada further discloses wherein operating on the first carrier comprises the UE monitoring a PDCCH (Physical Downlink Control Channel) transmitted from the network (Yamada Fig.6 Para[0091] The UE monitors PDCCH on anchor channel (i.e. first carrier)).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale, Jeong and Narasimha to have the feature of “wherein operating on the first carrier Yamada. The suggestion/motivation would have been to enhance the efficient use of radio resources in carrier aggregation operation or dual connectivity (Yamada Para[0025]).
Regarding claim 6, Ingale in view of Jeong, Yamada and Narasimha discloses the method and the UE as explained above for Claim 1. Jeong further discloses wherein, if the first random access procedure is the contention free random access procedure, the second carrier is an indicated carrier indicated by the network (Jeong Para[0070] The information for the target cell is provided).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Ingale, Yamada and Narasimha to have the feature of “wherein, if the first random access procedure is a contention free random access procedure, the second carrier is an indicated carrier indicated by the network” as taught by Jeong. The suggestion/motivation would have been to provide efficient handover when multiple UL carriers are involved (Jeong Para[0022]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2017/0231011 to Park (Paragraph:220).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768. The examiner can normally be reached M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUDESH M PATIDAR/Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415